Appeal from an order of the Family Court, Erie County (Margaret O. Szczur, J.), entered September 29, 2014 in a proceeding pursuant to Social Services Law § 384-b. The order terminated the parental rights of respondent.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Memorandum: In this proceeding pursuant to Social Services Law § 384-b, respondent mother appeals from an order terminating her parental rights. On appeal, the mother challenges the representation she received at the fact-finding hearing. We reject the mother’s contention that she was denied effective assistance of counsel inasmuch as she “did not demonstrate the absence of strategic or other legitimate explanations for counsel’s alleged shortcomings” (Matter of Reinhardt v Hardison, 122 AD3d 1448, 1449 [2014] [internal quotation marks omitted]; see Matter of Brown v Gandy, 125 AD3d 1389, 1390 [2015]). Contrary to the mother’s contention, “[ineffectiveness may not 'be inferred merely because the attorney counseled [her] to admit the allegations in the petition’ ” (Matter of Michael W., 266 AD2d 884, 884-885 [1999]; see Matter of Sean W. [Brittany W.], 87 AD3d 1318, 1319 [2011], lv denied 18 NY3d 802 [2011]).
Present — Whalen, P.J., Smith, Lindley, NeMoyer and Scudder, JJ.